10/12/2020           Case 5:20-cv-05799-LHK Document     332LHKpo
                                                Mail - CAND    Filed    10/12/20 Page 1 of 3
                                                                  - Outlook



       Los Angeles Census Enumerators forced to turn in phones and badges
       Christopher Burns <christopher_burns@hotmail.com>
       Sat 10/10/2020 1 29 PM
       To: CAND LHKpo <lhkpo@cand.uscourts.gov>
       CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution when opening
       attachments or clicking on links.

       Dear Judge Koh,
       Wanted to forward to you that Los Angeles Area Enumerators are also being forced to hand in our
       equipment rather than continuing to work through the end of October per your order.
       Thank you for continuing to fight the jerk Wilbur Ross.
       Best wishes,
       —-Chris Burns
       Begin forwarded message:
             From: "Citlali Guerrero (CENSUS/PFLD FED)" <citlali.guerrero@2020census.gov>
             Date: October 9, 2020 at 6 18 55 PM PDT
             To: Christopher Burns <christopher_burns@hotmail.com>
             Subject: Re: Hotel Travel Receipt Enumerator Christopher Burns

             Hello,
             The instructions were sent out to CFSs to ask enumerators to turn in their stuff. If you
             supervisor did, you have to follow instructions.
             Nobody wants to do this, but we all new we would have to do it.
             We really appreciate all your work
             Thanks
             Citlali Guerrero
             Census Field Manager
             Los Angeles
             U.S Census Bureau
             citlali.guerrero@2020census.gov
             On October 9, 2020 at 11 02 31 AM PDT, Christopher Burns
             <christopher_burns@hotmail.com> wrote:
               Hi Citlali,
               Thanks for the email and hope you are well. As my CFS is wrapping up on
               Monday, am I supposed to turn in my cell phone and bag and badge and then
               recollect it if sent out? Or should I hang on for a while yet, and then turn in my
               phone, bag, badge at a later date at the main office?
               Best wishes,
               —-Chris Burns
               Sent from Avocado

https://outlook.ofﬁce365.com/mail/lhkpo@cand.uscourts.gov/inbox/id/AAQkAGVjODhkZmYzLTcxZjktNDAyYi1hYTAxLTU1MzNhNmM3YzZiYwAQAEGZSpid…   1/3
10/12/2020           Case 5:20-cv-05799-LHK Document     332LHKpo
                                                Mail - CAND    Filed    10/12/20 Page 2 of 3
                                                                  - Outlook

                       On Oct 7, 2020, at 11 43 AM, Citlali Guerrero (CENSUS/PFLD FED)
                       <citlali.guerrero@2020census.gov> wrote:

                       If we get instruc ons or informa on about travel, Ofcurse we will let
                       you know.
                       Thanks for le ng us know.

                       From: Christopher Burns <christopher_burns@hotmail.com>
                       Sent: Tuesday, October 6, 2020 9:26 PM
                       To: Citlali Guerrero (CENSUS/PFLD FED) <citlali.guerrero@2020census.gov>
                       Cc: mlhdreams@gmail.com <mlhdreams@gmail.com>
                       Subject: Re: Hotel Travel Receipt Enumerator Christopher Burns

                       Hi Citlali,
                       I am an Enumerator from the Woodland Hills office who was on the
                       travel team in Henderson NV from Sept 8 - Oct 2. I would be
                       interested in traveling by car to either Montana or Window Rock AZ.
                       Best wishes,
                       —-Christopher Burns
                       Daer233624
                       Employee ID: 6960088

                              Begin forwarded message:
                                     From: Christopher Burns
                                     <christopher_burns@hotmail.com>
                                     Date: October 2, 2020 at 10 59 54 PM PDT
                                     To: los.angeles.rcc.travel@2020census.gov
                                     Subject: Travel Receipt Enumerator
                                     Christopher Burns
                                      Hello,
                                     I have just returned today (Oct 2, 2020) from
                                     enumerating in Henderson NV. Attached is a
                                     photo of the Holiday Inn Express Folio
                                     showing arrival as Sept 8 2020 and
                                     departure Oct 2 2020. Please also push
                                     forward the Per Diem for the above time
                                     span.
                                     Username: daer233624
                                     Employee ID: 6960088
                                     The Lindenhurst Address Holiday Inn printed
                                     up is my old address, my current address is
                                     4489 Murietta Ave #203, Sherman Oaks CA
                                     91423 is the address you already have on file
                                     for me.
https://outlook.ofﬁce365.com/mail/lhkpo@cand.uscourts.gov/inbox/id/AAQkAGVjODhkZmYzLTcxZjktNDAyYi1hYTAxLTU1MzNhNmM3YzZiYwAQAEGZSpid…   2/3
10/12/2020           Case 5:20-cv-05799-LHK Document     332LHKpo
                                                Mail - CAND    Filed    10/12/20 Page 3 of 3
                                                                  - Outlook


                                     Best wishes,
                                     —-Christopher Burns
                                     <image0.jpeg>
       CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution when opening
       attachments or clicking on links.




https://outlook.ofﬁce365.com/mail/lhkpo@cand.uscourts.gov/inbox/id/AAQkAGVjODhkZmYzLTcxZjktNDAyYi1hYTAxLTU1MzNhNmM3YzZiYwAQAEGZSpid…   3/3
